              Case 19-11684-JDW                      Doc 7           Filed 05/03/19 Entered 05/03/19 10:33:44                        Desc Main
                                                                     Document      Page 1 of 3

              Fill in this information to identify your case:

 Debtor 1                  Patricia Speck
                           First Name                       Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name                Last Name


 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF MISSISSIPPI, OXFORD DIVISION

 Case number            19-11684
 (if known)
                                                                                                                                    Check if this is an
                                                                                                                                     amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                        12/15


If you are an individual filing under chapter 7, you must fill out this form if:
creditors have claims secured by your property, or
you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on
        the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must sign
          and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
         write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral   What do you intend to do with the property that     Did you claim the property
                                                                secures a debt?                                     as exempt on Schedule C?



    Creditor's         1st Franklin Financial                              Surrender the property.                              No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation    Yes
    Description of        [010] 2nd Television 48" FLAT                      Agreement.
    property              SCREEN RCA, [010] 2nd                           Retain the property and [explain]:
    securing debt:        Television 3                                    avoid lien using 11 U.S.C. § 522(f)


    Creditor's         Central Finance                                     Surrender the property.                              No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation    Yes
    Description of        PERSONAL PROPERTY AS                               Agreement.
    property              DESCRIBED IN EXHIBIT "A" 52"                    Retain the property and [explain]:
    securing debt:        VIZIO FLAT SCR                                  avoid lien using 11 U.S.C. § 522(f)


    Creditor's         Central Finance                                     Surrender the property.                              No
    name:                                                                  Retain the property and redeem it.
                                                                           Retain the property and enter into a Reaffirmation    Yes
    Description of        2 Entertainment centers, , ;                       Agreement.
    property              China Cabinet                                   Retain the property and [explain]:

Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                        page 1

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-11684-JDW                        Doc 7       Filed 05/03/19 Entered 05/03/19 10:33:44                               Desc Main
                                                                 Document      Page 2 of 3

 Debtor 1     Speck, Patricia                                                                        Case number (if known)    19-11684

    securing debt:                                                      avoid lien using 11 U.S.C. § 522(f)


    Creditor's     Progressive Leasing                                 Surrender the property.                                    No
    name:                                                               Retain the property and redeem it.
                                                                        Retain the property and enter into a Reaffirmation         Yes
    Description of     Ring                                              Agreement.
    property                                                            Retain the property and [explain]:
    securing debt:



    Creditor's     Republic Finance                                     Surrender the property.                                   No
    name:                                                               Retain the property and redeem it.
                                                                        Retain the property and enter into a Reaffirmation         Yes
    Description of     2 entertainment centers &                           Agreement.
    property           china cabinet                                   Retain the property and [explain]:
    securing debt:                                                      avoid lien using 11 U.S.C. § 522(f)


    Creditor's     Santander Consumer USA                               Surrender the property.                                   No
    name:                                                               Retain the property and redeem it.
                                                                        Retain the property and enter into a Reaffirmation         Yes
    Description of     2018 Chevrolet Spark                                Agreement.
    property                                                           Retain the property and [explain]:
    securing debt:                                                       Surrender to Cosigner, Cosigner to Pay


    Creditor's     Tower Loan                                           Surrender the property.                                    No
    name:                                                               Retain the property and redeem it.
                                                                        Retain the property and enter into a Reaffirmation        Yes
    Description of     1-28" VIZIO FLATSCREEN TV                           Agreement.
    property           (3RD), 1-DIAMOND RING                           Retain the property and [explain]:
    securing debt:     2.5KARAT, 1-ELEC                                 avoid lien using 11 U.S.C. § 522(f)


    Creditor's     Tower Loan                                           Surrender the property.                                   No
    name:                                                               Retain the property and redeem it.
                                                                        Retain the property and enter into a Reaffirmation         Yes
    Description of     MTD RIDING LAWN MOWER,                              Agreement.
    property           STHIL WEEDEATER, ELECTRIC                       Retain the property and [explain]:
    securing debt:     KEYBOARD, DIAMO                                  avoid lien using 11 U.S.C. § 522(f)

 Part 2:  List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill in
the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended. You
may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                             Will the lease be assumed?

 Lessor's name:              Progressive Leasing                                                                               No
                                                                                                                                 Yes

 Description of leased       Ring
 Property:


Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                                        page 2

Software Copyright (c) 2019 CINGroup - www.cincompass.com
            Case 19-11684-JDW                        Doc 7       Filed 05/03/19 Entered 05/03/19 10:33:44                          Desc Main
                                                                 Document      Page 3 of 3

 Debtor 1      Speck, Patricia                                                                      Case number (if known)   19-11684




 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Patricia Speck                                                         X
       Patricia Speck                                                                 Signature of Debtor 2
       Signature of Debtor 1

       Date        May 3, 2019                                                    Date




Official Form 108                                     Statement of Intention for Individuals Filing Under Chapter 7                            page 3

Software Copyright (c) 2019 CINGroup - www.cincompass.com
